FINCH, Judge
(dissenting).
I respectfully dissent.
As noted in the principal opinion, respondent suggested to Mrs. Burnett, the mother of his client, Leahman Triplett, that it might be possible to secure his release pending appeal on the basis of a deposit of $3,500 which was one-tenth of the amount of the appeal bond. Mrs. Burnett raised that sum and sent it to respondent by her son, Galon Smith. Respondent then prepared, signed and delivered a receipt which read as follows:
“Robert H. Wendt hereby acknowledges receipt of $3,500 from Galon Smith for the purpose of securing bail for Leah-man Triplett. Failing such purpose, said money will be returned.”
Judge Bloom refused to approve the release of Triplett on the basis of a deposit of $3,500. Respondent then suggested to Mrs. Burnett and Galon Smith the possibility of appealing that decision to the Missouri Court of Appeals, St. Louis District. Subsequently, he decided against so doing and advised Mrs. Burnett and Smith. They then began to inquire about the return of the $3,500. Respondent did not return the money, claiming, according to his testimony, that he was entitled to retain it and apply it against his fee. Ultimately, Mrs. Burnett and Smith made complaint to the Circuit Bar Committee of the 22nd Judicial Circuit. After that was done, respondent went to see Mrs. Burnett and Smith and worked out an agreement whereby he repaid $2,500 and retained $1,000 to apply on the fee still due him for representing Triplett.
The master appointed by this court, after hearing evidence, concluded that respondent had converted the $3,500 to his own use and thereby violated applicable disciplinary rules DR 1-102(A)(1), (4), and (5). That conclusion, in my judgment, is compelled by the evidence. The receipt prepared by respondent very clearly stated that he received the $3,500 for the specific purpose of securing bail for Triplett and that failing that objective, the money would be returned. The objective was not achieved but respondent did not return the money even after repeated inquiry and request by Mrs. Burnett and Smith. It is apparent that he intended to retain the $3,500 and apply it against his unpaid fee regardless of his agreement evidenced by the receipt he prepared and gave, and that the only reason he ultimately returned part of the money was the fact that complaint had been made to the Circuit Bar Committee. Such conduct did constitute conversion which cannot be excused on the basis that part of respondent’s fee had not been paid and that he was entitled to be paid.
In my judgment, it is not sufficient simply to censure respondent for this conduct and for that reason I cannot concur in the principal opinion. I would suspend respondent indefinitely with leave to apply for reinstatement after two years.